       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 1 of 9




 1   Michelle R. Matheson #019568
     Emily D. Armstrong, Of Counsel, #030082
 2   MATHESON & MATHESON, P.L.C.
     15300 North 90th Street
 3   Suite 550
     Scottsdale, Arizona 85260
 4   (480) 889-8951
     mmatheson@mathesonlegal.com
 5   earmstrong@mathesonlegal.com
 6   Attorneys for Plaintiff

 7                     IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE DISTRICT OF ARIZONA
 9
10   Vera A. Meier-Bennett, M.D.,                    Case No.:
11                         Plaintiff,                COMPLAINT
12
     vs.
13                                                   (Jury Trial Demanded)
14   Summit Healthcare Association,

15                         Defendant.
16
17         Plaintiff Vera A. Meier-Bennett, MD (“Plaintiff” or “Dr. Bennett”), by and
18   through her undersigned counsel, for her Complaint against Defendant Summit
19   Healthcare Association (“Defendant” or “Summit”) states and alleges as follows:
20                        PARTIES, JURISDICTION, AND VENUE
21         1.    Plaintiff is an individual residing in Navajo County, Arizona.
22         2.    Defendant employed Plaintiff as a doctor providing pediatric services.
23         3.    Defendant is an Arizona non-profit corporation located and doing regular
24   business in Navajo County, Arizona.
25         4.    Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, as
26   amended, 42 U.S.C. § 2000e et seq. (“Title VII”) and the Americans with Disabilities Act
27   of 1990, as amended (“ADA”), 42 U.S.C. § 12101e, et seq.
28
       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 2 of 9




 1          5.     Plaintiff was a qualified individual with a disability, as defined under the
 2   ADA, at the time of the below-described events.
 3          6.     Defendant caused the events and actions complained of herein to occur in
 4   Navajo County, Arizona.
 5          7.     At all times relevant herein, Defendant had 15 or more employees.
 6          8.     Defendant is an employer within the meaning of the ADA and Title VII.
 7          9.     This Court has jurisdiction over this matter and venue is proper before this
 8   Court pursuant to A.R.S. §12-401.
 9                                EXHAUSTION OF REMEDIES
10          10.    Plaintiff filed her Charge of Discrimination with the Equal Employment
11   Opportunity Commission (“EEOC”) in Phoenix, Arizona; Charge No. 540-2015-00401
12   within 300 days of the adverse job actions complained of.
13          11.    Plaintiff complained that Defendant discriminated against her based on her
14   disability and religion and that she was being retaliated against for engaging in protected
15   conduct.
16          12.    On August 1, 2018, the EEOC issued a Right to Sue notice to Plaintiff
17   informing Plaintiff of her right to initiate a lawsuit against Defendant.
18          13.    This suit is timely filed within 90 days after Plaintiff’s receipt of the Right to
19   Sue notice.
20                            FACTS COMMON TO ALL COUNTS
21          14.    Plaintiff is a Board Certified Pediatrician, with over 20 years of experience.
22          15.    In 2011, Dr. Bennett relocated from New Jersey to the White Mountains in
23   Arizona to continue her practice.
24          16.    Effective March 22, 2011, Defendant employed Dr. Bennett as a physician
25   to provide services to its pediatric patients.
26          17.    Defendant is located in Show Low, Arizona, where the population and
27   patient-base is primarily Mormon.
28
       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 3 of 9




 1          18.    Many of Defendant’s employees are also followers of the Mormon religion.
 2          19.    Plaintiff is not Mormon.
 3          20.    From 2011 until August of 2014, Plaintiff successfully served Defendant’s
 4   patients and performed her employment duties.            This is confirmed by her spotless
 5   employment record, and the absence of any negative employment review or employee
 6   discipline.
 7          21.    Plaintiff suffers from the disease of alcoholism.
 8          22.    Upon information and belief, Defendant was well aware of Plaintiff’s
 9   disease as of August of 2014.
10          23.    Nevertheless, Plaintiff could at all times perform the essential functions of
11   her job with an appropriate accommodation: inpatient rehab.
12          24.    Accordingly, Plaintiff is a qualified individual with a disability under the
13   ADA.
14          25.    In August of 2014, Plaintiff informed Defendant that she needed to take
15   some time off to attend an inpatient rehabilitation to treat her alcoholism.
16          26.    This amounted to a request for an accommodation under the ADA and
17   constitutes protected conduct under the ADA.
18          27.    Plaintiff’s request made it abundantly clear to Defendant that Plaintiff was
19   a qualified individual under the ADA.
20          28.    Defendant granted Plaintiff’s request for an accommodation, and she
21   entered an inpatient treatment facility in California.
22          29.    This accommodation was not an undue burden to Defendant.
23          30.    Approximately one week into Plaintiff’s rehabilitation, she contacted
24   Defendant’s Representative, Ken Allen, to inquire about her job security because she was
25   considering purchasing property in the Show Low area where she worked.
26          31.    Mr. Allen initially informed Plaintiff that her job was secure, and that
27   Defendant was anxious for Plaintiff to return to work.
28



                                                   3
       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 4 of 9




 1          32.      Approximately three weeks into Plaintiff’s rehabilitation, Defendant’s
 2   position changed and it began its effort to discriminate and retaliate against Plaintiff.
 3          33.      Mr. Allen contacted Plaintiff’s rehabilitation doctor and informed him that
 4   Defendant planned to terminate Plaintiff upon her return from rehab.
 5          34.      Mr. Allen’s stated reason for Plaintiff’s termination was that the White
 6   Mountains community was a religious, i.e. Mormon, community, and that Defendant
 7   would not “put up” with an alcoholic pediatrician.
 8          35.      Plaintiff’s doctor relayed this conversation to Plaintiff, which caused
 9   Plaintiff great emotional distress. As a result, she extended her inpatient stay by a month.
10          36.      During this time Dr. Bennett also heard from her colleagues at Summit that
11   she was going to be terminated because of her disability, alcoholism, and because her
12   medical condition was inconsistent with the Show Low community’s and/or Summit’s
13   religious beliefs relating to alcohol consumption.
14          37.      Defendant then began retaliating and discriminating against Plaintiff by
15   citing new, alleged reasons for criticizing Plaintiff’s employment.
16          38.      Defendant, for the first time, claimed that Plaintiff was too “abrasive” or
17   “pushy” with the male doctors. In this regard, Plaintiff later discovered that Defendant
18   was holding Plaintiff to a different standard than her similarly situated male and non-
19   Mormon counterparts because she was a female, non-Mormon.
20          39.      Summit Representative, Dr. DeWitt later confirmed this to Plaintiff, and
21   informed Plaintiff that she was in “another culture;” i.e. Mormon, with its corresponding
22   views on the status of women. Dr. DeWitt gave Plaintiff an example that if she had been
23   living in Japan, she would have been expected to comply with Japanese cultural
24   expectations.
25          40.      Plaintiff interpreted his comments to mean that Plaintiff needed to act more
26   like a Mormon, female.
27          41.      Title VII and the ADA however guard against this type of conduct if it
28   amounts to discrimination and retaliation like it does here.



                                                   4
       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 5 of 9




 1          42.    Defendant also singled out Plaintiff for an audit of her charts, and found
 2   Plaintiff overbilled approximately $70,000 worth of services for heightened CPT codes.
 3   Even though Defendant’s employees, and not Plaintiff, were in charge of the billing,
 4   Defendant sought to recoup the alleged overpayment from Plaintiff.
 5          43.    Defendant did not subject its similarly situated male, Mormon, and non-
 6   disabled physicians to an audit or this scrutiny.
 7          44.    These employment concerns were pretext.
 8          45.    On October 14, 2018, Dr. Bennett informed Summit that she was scheduled
 9   and ready to return to work on November 3, but that she was afraid that Summit intended
10   to retaliate against her because of her disability, religion, or gender.
11          46.    Plaintiff’s complaints constitute protected conduct under Title VII.
12          47.    Plaintiff’s EEOC Charge also constitutes protected conduct.
13          48.    Plaintiff’s fears were confirmed.
14          49.    On November 4, 2018, Defendant terminated Plaintiff.
15          50.    Plaintiff suffered damages as a result in the form of lost wages, benefits,
16   privileges, malpractice insurance, and her bonus.
17          51.    Plaintiff also suffers from Post-Traumatic Stress Syndrome due to the
18   events described herein.
19          52.    Following Plaintiff’s termination, Defendant has hired two male, Mormon
20   pediatricians to replace Plaintiff. Defendant has also hired a new male Obstetrician.
21                              COUNT I (Disability Discrimination – ADA)
22          53.    Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully
23   set forth herein.
24          54.    In 2014 at the time of the above-described events, Plaintiff was a qualified
25   individual with a disability, alcoholism, as defined by the ADA, 42 U.S.C. § 12102(1).
26          55.    Despite her disability, Plaintiff performed and could perform all of her job
27   duties in a satisfactory manner with an accommodation.
28



                                                    5
       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 6 of 9




 1          56.     Plaintiff requested a short-term accommodation: a leave of absence to
 2   attend alcohol rehabilitation.
 3          57.     Defendant granted Plaintiff’s accommodation.
 4          58.     Plaintiff’s rehabilitation produced the desired effect in that she is now
 5   completely sober and her alcoholism has no effect on her ability to perform her job.
 6          59.     However, following Plaintiff’s request for an accommodation and
 7   disclosure to Defendant of her disability, Defendant discriminated against Plaintiff.
 8          60.     Defendant subjected Plaintiff to different standards of employment,
 9   targeted Plaintiff for an audit, and ultimately terminated Plaintiff because of her
10   disability.
11          61.     Defendant’s agents’ comments that Defendant could not employ an
12   alcoholic are direct evidence of the discrimination, and prove causation.
13          62.     As a result of Defendant’s disability discrimination of Plaintiff, Plaintiff
14   lost wages, benefits, privileges, malpractice insurance, and her bonus.
15          63.     Plaintiff also suffered compensatory damages under 42 U.S.C. § 12117(a).
16          64.     Following Plaintiff’s termination, Defendant has hired two male, Mormon
17   pediatricians to replace Plaintiff. Defendant has also hired a new male Obstetrician.
18                                    COUNT II (Retaliation – ADA)
19          65.     Plaintiff incorporates all of the foregoing paragraphs of this Complaint as if
20   fully set forth herein.
21          66.     It is unlawful to retaliate against anyone for participating in ADA protected
22   conduct and it is unlawful to interfere with any individual’s enjoyment of his ADA rights
23   on account of such individual having exercised his or her ADA rights.
24          67.     Plaintiff engaged in protected conduct when she requested an ADA
25   accommodation, a leave of absence for inpatient rehabilitation, and generally sought to
26   exercise her ADA rights.
27          68.     Defendant retaliated against Plaintiff for exercising her ADA rights and
28   requesting/taking an accommodation, and interfered with Plaintiff’s enjoyment of her



                                                   6
       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 7 of 9




 1   ADA rights, when subjected Plaintiff to different standards of employment, targeted
 2   Plaintiff for an audit, and ultimately terminated Plaintiff because of her disability.
 3          69.    The timing between Plaintiff’s protected conduct and her termination, in
 4   addition to the other described events, supports causation.
 5          70.    As a result of Defendant’s retaliation against Plaintiff, Plaintiff lost wages,
 6   benefits, privileges, malpractice insurance, and her bonus.
 7          71.    Plaintiff also suffered compensatory damages under 42 U.S.C. § 12117(a).
 8                                 COUNT III (Retaliation – Title VII)
 9          72.    Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully
10   set forth herein.
11          73.    Title VII makes it an unlawful employment practice for a person covered
12   by the Act to discriminate against an individual "because he has opposed any practice
13   made an unlawful employment practice by this subchapter, or because he has made a
14   charge, testified, assisted, or participated in any manner in an investigation, proceeding,
15   or hearing under this subchapter." 42 U.S.C. § 2000e-3(a).
16          74.    Plaintiff engaged in or was engaging in an activity protected under this
17   section when she complained to Summit that she thought she was the victim of gender
18   and religious discrimination, and when she filed her EEOC charge complaining of same.
19          75.    As a result of these complaints of discrimination and filing the EEOC
20   charge, and in retaliation for same, Defendant disciplined Plaintiff, worsened the terms
21   and conditions of her employment, and ultimately terminated her.
22          76.    Defendant would not have taken these adverse employment actions against
23   Plaintiff but for Plaintiff’s protected and lawful conduct.
24          77.    As a result of Defendant’s retaliation against Plaintiff, Plaintiff lost wages,
25   benefits, privileges, malpractice insurance, and her bonus.
26          78.    Plaintiff also suffered compensatory damages as defined under Title VII.
27
28



                                                   7
       Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 8 of 9




 1                           COUNT IV (Religious Discrimination – Title VII)
 2          79.    Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully
 3   set forth herein.
 4          80.    Defendant employed Plaintiff as a pediatric physician.
 5          81.    At all times herein, Plaintiff satisfactorily performed and could perform her
 6   job duties.
 7          82.    Many of Defendant’s officers, agents and patients are Mormon and follow
 8   the Mormon religion.
 9          83.    Plaintiff is not Mormon.
10          84.    Defendant discriminated against Plaintiff because she is not Mormon when
11   it subjected her to different terms and conditions of her employment than her similarly
12   situated Mormon counterparts, and ultimately terminated Plaintiff because of her religion.
13          85.    Following Plaintiff’s termination, Defendant has hired two male, Mormon
14   pediatricians to replace Plaintiff. Defendant has also hired a new male Obstetrician.
15          86.    Defendant’s agents’ comments about Plaintiff needing to fit into the
16   “culture,” i.e. Mormon, and that they cannot “put up” with an alcoholic physician
17   because of the Mormon beliefs on alcohol consumption, are direct and additional
18   evidence of religious discrimination.
19          87.    As a result of Defendant’s discrimination of Plaintiff, Plaintiff lost wages,
20   benefits, privileges, malpractice insurance, and her bonus, and suffered “compensatory
21   damages” as those are defined under Title VII.
22          WHEREFORE, for the foregoing reasons, Plaintiff prays for relief against
23   Defendant as follows:
24          a.     For damages in the form of lost past and future wages, benefits,
25   malpractice insurance, privileges, and her bonuses;
26          b.     For compensatory damages in the form of emotional distress damages and
27   all other non-pecuniary relief available under the ADA and Title VII;
28          c.     For Plaintiff’s costs and attorneys’ fees;



                                                   8
     Case 3:18-cv-08306-MHB Document 1 Filed 10/30/18 Page 9 of 9




 1      d.    For pre- and post-judgment interest; and
 2      e.    For such further relief as this Court deems just and proper.
 3
 4            DATED this 30th day of October 2018.
 5
                                             MATHESON & MATHESON, P.L.C.
 6
 7
                                         By: /s/ Michelle R. Matheson
 8                                             Michelle R. Matheson, #019568
                                               Emily D. Armstrong, Of Counsel, #030082
 9                                             Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             9
